Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 28, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The bicycle suspension may also include a first connection defining a bottom axis bracket. The rear frame may have a second connection defining a rear wheel rotational axis. The link may be pivotally connected to the rear frame at a location that is closer to the first connection for the bottom bracket than the second connection for the rear wheel as measured along a horizontal distance between the bottom bracket axis and the rear wheel rotation axis.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 5, 13, and 19 are objected to because of the following informalities: 
Claim 13 line 2 should read “rotationally coupled” for the purpose of grammatical accuracy. 
Claim 5 line 6 should read “of the two connections” for the purpose of grammatical accuracy.
Claim 19 lines 2-3 should read “the bottom bracket” for the purpose of consistency as a bottom bracket has been previously introduced in claim 17. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The support for claim 16 is found in the amendment to the specification which was filed on January 28, 2022 and discussed above as new matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2005/0057018 A1) in view of Pierce (US 0723486 A).
In regards to claim 5: Saiki teaches a bicycle suspension comprising:
a front frame (35, 36, 22, and 29); 
a rear frame (3, 4, 5, 6, and 8) coupled to the front frame at two connections (See Figure 1);
a link (11 and 12) creating a first connection of the two connections, the first connection defines a pivotal connection between the front frame and the rear frame (Paragraph 0053); and
a shock absorber (28) creating a second connection of the two connections, the shock absorber having a first end translationally moveable relative to a second end of the shock absorber, and the first end is connected to the front frame (37, 38, 39) and the second end is rotationally connected to the rear frame (Paragraph 0056 lines 1-2).

However, Pierce teaches a shock absorber for a bicycle having two ends (6 and 8) that are translationally movable relative to each other and one end has a pivotal connection to the bicycle frame and the other is fixedly connected to the bicycle frame (See pivotal connection of 6 to 7 and fixed connection of 8 to 5, column 2 lines 59-64) to allow the spring to be sufficiently sensitive to respond to small vibrations but to overcome and limit large movements (Column 1 lines 24-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fixed connection as in Pierce at one end of the shock absorber of Saiki so as to allow the spring to be sufficiently sensitive to respond to small vibrations but to limit large movements thereby creating a more comfortable ride for the user. 
In regards to claim 6: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame comprises a linear form (5) in which a portion of the shock absorber may be positioned in and extend out of (See portion 8 of shock absorber extending out of frame member 5 of Pierce which creates the fixed connection of the shock absorber to the frame discussed in regards to claim 5).
In regards to claim 7: The bicycle suspension of claim 6 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame comprises a structure defining a closed shape (See triangle created by 35, 36, 22, and 29 of Saiki) in which an 
In regards to claim 8: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame defines a generally triangular shape (See triangular shape of front frame in Saiki) that has a first apex of the generally triangular shape adjacent to or comprising a bottom bracket (11 and 12 of Saiki), and a second apex of the generally triangular shape configured to support a head tube (40 of Saiki) for connection to a front wheel.
In regards to claim 9: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame defines a generally triangular shape (See triangular shape of front frame in Saiki) that has a first apex of the generally triangular shape adjacent to or comprising a pivotal attachment to the link (11 and 12 of Saiki), and a second apex of the generally triangular shape configured to support a head tube (40 of Saiki) for connection to a front wheel. 
In regards to claim 10: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the link has a first end and a second end, the first end pivotally coupled to the front frame (Pivotal connection of links 11 and 12 to 29 through axle 30 of Saiki), and the second end pivotally coupled to the rear frame (See pivotal connection of link to 5 and 8 in Figure 11 of Saiki).
In regards to claim 11: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the link comprises a bottom bracket (See link 11 and 12 of Saiki connected with 29 through axle 30 creating a bottom bracket). 
In regards to claim 12: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame comprises a bottom bracket (29 of Saiki), and the link is rotationally coupled to the front frame adjacent to the bottom bracket (See Figure 11 of Saiki). 
In regards to claim 13: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame comprises a bottom bracket (29 of Saiki) and the link is rotationally coupled to the front frame concentric with the bottom bracket (See Figure 11 of Saiki where 29 is concentrically mounted on link 11 and 12 with link axle 30). 
In regards to claim 14: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches wherein the rear frame comprises a generally triangular shape (See triangular shape of rear frame in Figure 1 of Saiki) that has a first apex having a first connection (1 and 2 of Saiki) configured to carry a rear wheel (Figure 15 reference 131 of Saiki) having a rear wheel axis, a second apex having a second connection to the shock absorber (Paragraph 0056 lines 1-2 of Saiki), and a third apex. 
In regards to claim 15: The bicycle suspension of claim 14 is taught by Saiki in view of Pierce. The combination further teaches wherein a third connection to the link is 
In regards to claim 16: The bicycle suspension of claim 5 is taught by Saiki in view of Pierce. The combination further teaches a first connection defining a bottom axis bracket (See connection at link 11 and 12 of Saiki) and the rear frame comprises a second connection (1 and 2 of Saiki) defining a rear wheel rotation axis (See Figure 15 of Saiki), and wherein the link is pivotally connected to the rear frame at a location that is closer to the first connection for the bottom bracket than the second connection for the rear wheel as measured along a horizontal distance between the bottom bracket axis and the rear wheel rotation axis (See Figure 1 of Saiki). 
In regards to claim 17:  Saiki teaches a bicycle suspension comprising:
a front frame (35, 36, 22, and 29) having a bottom bracket (29); 
a rear frame (3, 4, 5, 6, and 8) coupled to the front frame at two connections (See Figure 1);
a link (11 and 12) creating a first connection of the two connections, the first connection defines a pivotal connection between the front frame and the rear frame (Paragraph 0053); and the link is rotationally coupled to the front frame adjacent to the bottom bracket (See Figure 1 with link 11 and 12 adjacent to 29); and
a shock absorber (28) creating a second connection of the two connections, the shock absorber having a first end translationally moveable relative to a second end of the shock absorber, and the first end is connected to the rear frame 
Saiki does not explicitly teach wherein the first end of the shock absorber is fixedly connected to the rear frame. Saiki does state in Paragraph 0056 that the shock could easily be repositioned in many locations. 
However, Pierce teaches a shock absorber for a bicycle having two ends (6 and 8) that are translationally movable relative to each other and one end has a pivotal connection to the bicycle frame and the other is fixedly connected to the bicycle frame (See pivotal connection of 6 to 7 and fixed connection of 8 to 5, column 2 lines 59-64) to allow the spring to be sufficiently sensitive to respond to small vibrations but to overcome and limit large movements (Column 1 lines 24-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fixed connection as in Pierce at one end of the shock absorber of Saiki so as to allow the spring to be sufficiently sensitive to respond to small vibrations but to limit large movements thereby creating a more comfortable ride for the user. 
In regards to claim 18: The bicycle suspension of claim 17 is taught by Saiki in view of Pierce. The combination further teaches wherein the rear frame comprises a linear form (3, 4, connected by linear form 7 in Figure 11 of Saiki) in which a portion of the shock absorber may be positioned therein and extend out of (See portion 8 of shock absorber extending out of frame member 5 of Pierce which creates the fixed connection of the shock absorber to the frame discussed in regards to claim 17). 
In regards to claim 19: The bicycle suspension of claim 17 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame defines a generally triangular shape (See triangular shape of front frame in Saiki) that has a first apex of the generally triangular shape adjacent to or comprising a bottom bracket (11 and 12 of Saiki), and a second apex of the generally triangular shape configured to support a head tube (40 of Saiki) for connection to a front wheel.
In regards to claim 20: The bicycle suspension of claim 17 is taught by Saiki in view of Pierce. The combination further teaches wherein the front frame defines a generally triangular shape (See triangular shape of front frame in Saiki) that has a first apex of the generally triangular shape adjacent to or comprising a pivotal attachment to the link (11 and 12 of Saiki), and a second apex of the generally triangular shape configured to support a head tube (40 of Saiki) for connection to a front wheel. 
In regards to claim 21: The bicycle suspension of claim 17 is taught by Saiki in view of Pierce. The combination further teaches wherein the link has a first end and a second end, the first end pivotally coupled to the front frame (Pivotal connection of links 11 and 12 to 29 through axle 30 of Saiki), and the second end pivotally coupled to the rear frame (See pivotal connection of link to 5 and 8 in Figure 11 of Saiki).
In regards to claim 22: The bicycle suspension of claim 17 is taught by Saiki in view of Pierce. The combination further teaches wherein the rear frame comprises a generally triangular shape (See triangular shape of rear frame in Figure 1 of Saiki) that has a first apex having a first connection (1 and 2 of Saiki) configured to carry a rear wheel (Figure 15 reference 131 of Saiki) having a rear wheel axis, a second apex having 
In regards to claim 23: The bicycle suspension of claim 22 is taught by Saiki in view of Pierce. The combination further teaches wherein a third connection to the link is at or adjacent to the third apex (See Figure 1 of Saiki where third apex is at the link 11 and 12). 
Response to Arguments
Applicant’s arguments with respect to new claims 5-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argues that claim 5 overcomes the prior art of Saiki because Saiki teaches a pivotal connection at both ends of its shock absorber. Examiner notes that Saiki does not explicitly teach if the connection of its shock absorber through shock bolt 39 is pivotal or not (See Paragraph 0056) and that a connection to a shock bolt can be both pivotal or non-pivotal depending on the bolt used and how tightly it is assembled. Regardless, the rejections of claims 5 and 17 do not rely on that specific connection of Saiki but instead rely upon Pierce to teach a fixed connection on one end of a shock absorber. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.R.H./Examiner, Art Unit 3611  


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611